Exhibit 10.1
 


 
ASSET PURCHASE AGREEMENT


by and among MOBIVITY HOLDINGS CORP.,
 
MOBIVITY, INC., FRONT DOOR INSIGHTS LLC
 
and


THE CONTROLLING OWNERS IDENTIFIED HEREIN
 
 

 
 
-1-

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT, dated as of May 20, 2013 (this “Agreement”), by and
among Mobivity Holdings Corp., a Nevada corporation (“Parent”), Mobivity, Inc.,
a Nevada corporation (“Buyer”), Front Door Insights LLC, a Michigan limited
liability company ("Seller"), and the individuals listed on the signature pages
hereto as “Controlling Owners” (the “Controlling Owners”).
 
WITNESSTH:


WHEREAS, Seller has heretofore conducted a business which provides an
interactive mobile marketing platform and services, including under the name
“Front Door Insights” (the “Business”);


WHEREAS, Buyer desires to purchase substantially all of the assets of the
Business from Seller, and Seller desires to sell substantially all of the assets
of the Business to Buyer, upon the terms and subject to the conditions
hereinafter set forth; and


NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I DEFINITIONS


Section 1.01                                  Definitions.


(a)  The following terms, as used herein, have the following meanings: “Acquiror
Securities” means the Parent Shares and the Buyer/Parent Note.
 
“Closing Balance Sheet” means a balance sheet of the Business as at the close of
business on the Closing Date, prepared in accordance with generally accepted
accounting principles and practices.


“Closing Date” means the date of the Closing.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws (including common or case law), regulations, ordinances, rules,
judgments, judicial decisions, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, relating to the environment or to emissions, discharges or
releases of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic, radioactive or hazardous substances or wastes into the
environment, including (without limitation) ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic, radioactive or hazardous substances or wastes or the clean-up
or other remediation thereof.


“Escrow Agent” means Alliance Bank of Arizona.


“Escrow Agreement” means the Escrow Agreement to be entered into concurrently
with the Closing by and among Seller, Buyer and the Escrow Agent.  Under the
Escrow Agreement,


(a) the Escrowed Shares will be held in the escrow account and released in
accordance with Section 2.09 of this Agreement, and (b) the costs and expenses
of the Escrow Agent will be paid fifty percent (50%) by Seller and fifty percent
(50%) by Buyer.

 
-2-

--------------------------------------------------------------------------------

 

“Intellectual Property Rights” means all past, present, and future rights of the
following types, which may exist or be created under the laws of any
jurisdiction in the world: (i) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, moral rights, and mask
works; (ii) trademark and trade name rights and similar rights; (iii) trade
secret rights; (iv) patents and industrial property rights; (v) other
proprietary rights in Technology of every kind and nature, whether arising by
operation of law, by contract or license, or otherwise; and (vi) all
registrations, applications, renewals, extensions, combinations, divisions, or
reissues of, and applications for, any of the rights referred to in clauses (i)
through (v) above.


“Key Individual” means Tom Tolbert.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.


“Parent Share Closing Price” means $0.25 per Parent Share.
 
“Parent Shares” means the Common Stock, par value $0.001 per share, of Parent.
“Permitted Lien” means (i) Liens for taxes not yet due or being contested in
good faith,
and (ii) Liens which do not materially detract from the value of any Acquired
Asset as now used, or materially interfere with any present or intended use of
any Acquired Asset.


“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality.


“Personal Data” shall mean a natural person’s name, street address, telephone
number, e- mail address, photograph, social security number, driver’s license
number, passport number, or customer or account number, or any other piece of
information that allows the identification of a natural person.


“Post-Closing Tax Period” means any Tax period (or portion thereof) ending after
the Closing Date.


“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the close of business on the Closing Date.


“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before any Governmental
Entity or arbitrator.
 
“Realizable Net Working Capital” means the result of (i) all cash and cash
equivalents reflected in the Closing Balance Sheet, plus (ii) all accounts
receivable (net of any reserves for doubtful accounts) reflected in the Closing
Balance Sheet that less than 90 days past due as of the Closing Date,
minus (iii) the amount of Assumed Liabilities (including all obligations in
respect of Seller Debt and Seller Deferred Revenue Obligations).


“Registered IP” means all Intellectual Property Rights that are registered or
filed with or issued by any governmental authority, including all patents,
registered copyrights, and registered trademarks and all applications for any of
the foregoing.


“Seller Deferred Revenue Obligations” means all deferred or unearned revenue
obligations reflected in the Closing Balance Sheet.


“Seller Privacy Policy” shall mean each external or internal, past or present
privacy policy of Seller (or any predecessor), including any policy relating to:
(a) the privacy of users of any Seller Website or software application; (b) the
collection, storage, disclosure, and transfer of any User Data or Personal Data;
and (c) any employee Personal Data.

 
-3-

--------------------------------------------------------------------------------

 

"Seller's Knowledge or Knowledge of Seller" shall mean the actual knowledge of
any Controlling Owner.
 
"Seller Websites" shall mean each and every website operated by Seller as part
of the Business (or any predecessor) as of or at any time prior to the date of
this Agreement
 
"Taxes" means any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, uses, ad valorem, franchise, capital, paid-up capital,
profits, greenmail, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or any penalty,
addition to tax or additional amount imposed by any governmental authority
(domestic or foreign) responsible for the imposition of any such tax.

“Technology” means all products, product developments, apparatus, data,
databases and data collections, diagrams, inventions (whether or not
patentable), know-how, logos, marks, methods, processes, proprietary
information, protocols, schematics, specifications, algorithms, APIs, software,
software code (in source code and executable code), techniques, user interfaces,
URLs, web sites, works of authorship, network configurations and architectures,
documentation, and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing such as
instruction manuals, laboratory notebooks, prototypes, samples, studies, and
summaries).
 
“User Data” shall mean any Personal Data or other data or information collected
by or on behalf of Seller from users of any Seller Website or the software
application.

 
-4-

--------------------------------------------------------------------------------

 
 
(a) Each of the following terms is defined in the Section set forth opposite
such term:


Term
Section
Acquired Assets
2.01
Assumed Liabilities
2.03
Benefit Arrangements
3.16(c)
Business
Recitals
Business IP Rights
2.01(g)
Buyer Termination Fee
8.02
Cash Consideration
2.03(a)
Closing
2.07
Commission
3.25(a)
Commission Documents
4.05
Contracts
2.01(d)
Damages
7.02
Deductible
7.02
Escrowed Shares
2.06(c)
Employee Benefit Plan
3.16(c)
Excluded Assets
2.02
Excluded Contracts
2.02(a)
Excluded Liabilities
2.04
Governmental Entity
3.03
Indemnified Party
7.03
Indemnifying Party
7.03
Material Adverse Effect
3.01
Permits
3.12
Purchase Price
2.06
Resolution Period
2.08
Review Period
2.08
Securities Act
2.07
Seller Balance Sheet
3.08
Seller Balance Sheet Date
3.06
Stock Payment
2.06(a)(ii)
Third Party Claim
7.04(a)
Transferred Employee
5.03(f)



 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE II PURCHASE AND SALE


Section 2.01 Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
transfer, assign and deliver, or cause to be sold, transferred, assigned and
delivered, to Buyer at Closing, free and clear of all Liens, other than
Permitted Liens, all of the assets, properties and business, other than the
Excluded Assets, of every kind and description, wherever located, real, personal
or mixed, tangible or intangible, owned, held or used in the conduct of the
Business by Seller as the same shall exist on the Closing Date, including all of
the assets shown on the Seller Balance Sheet and not disposed of in the ordinary
course of business, and all assets of the Business thereafter acquired by Seller
(the “Acquired Assets”), and including, without limitation, all right, title and
interest of Seller in, to and under:


(a) All cash on hand of Seller;


(b) All accounts and other receivables of Seller;


(c) All personal property and interest therein, including equipment, furniture,
office equipment, communications equipment;


(d) All rights under all contracts, agreements, leases, licenses, commitments,
sales and purchase orders and other instruments, including without limitation
the items listed on Sections 3.11 and 3.16 of the Seller Disclosure Schedule
(collectively, the “Contracts”), other than the Excluded Contracts;


(e) All prepaid expenses relating to the operation of the Business, including
those identified on Section 2.01(e) of the Seller Disclosure Schedule;


(f) All rights, claims, credits, causes of action or rights of set-off against
third parties relating to the Acquired Assets, including (without limitation)
un-liquidated rights under manufacturers’ and vendors’ warranties;


(g) All Technology and Intellectual Property Rights, including but not limited
to: (i) the goodwill associated with any trademarks or service; (ii) rights to
sue for past, present and future infringements or misappropriation of any
Technology or Intellectual Property Rights, including the right to recover
damages therefore, and the right to receive royalties, license fees and income
from any Technology or Intellectual Property Rights; and (iii) any rights at
common law directly arising from any Technology or Intellectual Property Rights
and any licenses with respect to any Technology or Intellectual Property Rights
(collectively the “Business IP Rights”), including, without limitation, those
Business IP Rights listed on Sections 3.15(a) and 3.15(b) of the Seller
Disclosure Schedule;


(h) All social media presence related to the Business, including (without
limitation) all associated passwords and other account management information in
Seller’s possession;


(i) All transferable licenses, permits or other governmental authorizations
affecting, or relating in any way to, the Business, including (without
limitation) the items listed on Section 3.12 of the Seller Disclosure Schedule;


(j) All books, records, files and papers, whether in hard copy or computer
format, used in the Business (excluding all minute books and ownership records
of Seller as noted below Section 2.02(b)), including (without limitation)
engineering information, sales and promotional literature, manuals and data,
sales and purchase correspondence, lists of present and former suppliers, lists
of present and former customers (including, without limitation, “free trial”
customers), and any information relating to Tax imposed on the Acquired Assets;
and


(k)  All goodwill associated with the Business or the Acquired Assets, together
with the right to represent to third parties that Buyer is the successors to the
Business.


 
-6-

--------------------------------------------------------------------------------

 
Section 2.02Excluded  Assets.  Buyer expressly understands and agrees that the
following assets and properties of Seller (the “Excluded Assets”) will be
excluded from the Acquired Assets:


(a) Any Contract listed on Schedule 2.02(a) (the “Excluded Contracts”);


(b) All minute books and ownership records of Seller;


(c) Seller’s rights under this Agreement;


(d) Any asset listed on Schedule 2.02(d); and
 
(e) Any Acquired Assets sold or otherwise disposed of in the ordinary course of
the operation of the Business and not in violation of any provisions of this
Agreement during the period from the date hereof until the Closing Date.


Section 2.03Assumption of Liabilities. Upon the terms and subject to the
conditions of this Agreement, Buyer agrees, effective at the time of the Closing
to assume only the following liabilities and obligations of Seller (the “Assumed
Liabilities”) :


(a) Obligations under the Commercial Lease, dated September 11, 2012, between
the Seller and W. Douglas Winters;


(b) Trade payables incurred in the ordinary course of business consistent with
past practice and identified on Schedule 2.03(b); and


(c) Obligations to be performed after the Closing under the Contracts (other
than the Excluded Contracts), but specifically excluding any liability or
obligation to the extent that it arises out of or relates to any indemnification
or warranty obligation thereunder or any default, breach, violation or failure
to perform or comply with the terms thereof relating to periods prior to, or
that occurred on or before, the Closing Date.


Section 2.04Excluded Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is assuming only the
Assumed Liabilities and is not assuming any other liability or obligation of
Seller of whatever nature whether presently in existence or arising hereafter.
All such other liabilities and obligations shall be retained by and remain
obligations and liabilities of Seller (all such liabilities and obligations not
being assumed being herein referred to as the “Excluded Liabilities”), and
Seller will pay all such Excluded Liabilities as they become due.
Notwithstanding anything to the contrary in this Section 2.04, none of the
following shall be Assumed Liabilities for the purposes of this Agreement:


(a) Any liability or obligation for Tax arising from or with respect to the
Acquired Assets or the operations of the Business which is incurred in or
attributable to the Pre-Closing Tax Period;


(b) Any liability or obligation for any accounts payable or other accruals
arising on or prior to the Closing Date, other than those set forth on Schedule
2.03(b);


(c) Any liability or obligation under the Contracts that arises after the
Closing Date but only to the extent it arises out of or relates to any default,
breach, violation or failure to perform or comply with the terms thereof that
occurred on or before the Closing Date;


(d) Any liability or obligation under any Excluded Contract, whether arising
before or after the Closing Date;


 
-7-

--------------------------------------------------------------------------------

 
(e) Any liability or obligation, including indemnification and warranty
obligations, to the extent arising out of or related to any products or
services, manufactured, distributed or sold in by Seller connection with the
Business on or prior to the Closing Date;


(f) Any liability or obligation relating to employees of, or independent
contractors or consultants to, the Business for all periods ending on or prior
to the Closing Date, including, without limitation, workers’ compensation
claims, disability and occupational diseases in each case without regard to
whether such injuries, claims, conditions, events and occurrences are known or
otherwise manifest on or prior to the Closing Date and any bonuses (including,
without limitation, a pro rata portion of any bonus paid by Buyer to any
Transferred Employee in respect of any period, a portion of which includes the
period on or prior to the Closing Date), vacation pay, or severance or retention
obligations to such employees, whether or not accrued on Seller’s books and
records; and


(g) Any liability or obligation relating to any Excluded Asset.


Section 2.05Assignment   of   Contracts   and   Rights.  Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign any Acquired Asset or any claim or right or any benefit
arising thereunder or resulting therefrom if an attempted assignment thereof,
without the consent of a third party thereto, would constitute a breach or other
contravention thereof to in any way adversely affect the rights of Buyer or
Seller thereunder. Each of Seller and Buyer will use their best efforts (but
without any payment of money by Seller or Buyer) to obtain the consent of the
other parties to any such Acquired Asset or any claim or right or any benefit
arising thereunder for the assignment thereof to Buyer as Buyer may request. If
such consent is not obtained, or if an attempted assignment thereof would be
ineffective or would adversely affect the rights of Seller thereunder so that
Buyer would not in fact receive all such rights, each of Seller and Buyer will
cooperate in a mutually agreeable arrangement under which Buyer would obtain the
benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting, sublicensing, or subleasing to Buyer, or
under which Seller would enforce for the benefit of Buyer, with Buyer assuming
Seller’s obligations, any and all rights of Seller against a third party
thereto. Seller will promptly pay to Buyer when received all monies received by
Seller under any Acquired Asset or any claim or right or any benefit arising
thereunder. In such event, Seller, and Buyer shall, to the extent the benefits
therefrom and obligations thereunder have not been provided by alternative
arrangements satisfactory to Buyer and Seller, negotiate in good faith an
adjustment in the consideration paid by Buyer for the Acquired Assets.
 
Section 2.06  Purchase Price; Escrow of Parent Shares.
 
(a) The purchase price for the Acquired Assets (the “Purchase Price”) is:


(i) One  Hundred  Thousand  Dollars  ($100,000)  in  immediately  available
funds (“Cash Consideration”);


(ii) A promissory note, substantially in the form of Exhibit A hereto, in the
principal amount of $1,400,000 (the “Buyer/Parent Note”); and


(iii) Seven Million (7,000,000) Parent Shares (the “Stock Payment”).


(b) The Purchase Price will be paid as provided in this Section 2.06 and in
Section 2.07, and subject to adjustment as provided in Section 2.08.


(c) 25% of the number of Parent Shares constituting the Stock Payment (the
“Escrowed Shares”) will be held in escrow in accordance with Section 2.09 as
security for Seller’s obligations under 7.02(a).


 
-8-

--------------------------------------------------------------------------------

 
Section 2.07Closing.  The closing (the “Closing”) of the purchase and sale of
the Acquired Assets and the assumption of the Assumed Liabilities hereunder
shall take place via electronic exchange of closing documentation in PDF or
other mutually acceptable format as soon as possible, but in no event later than
three business days, after the satisfaction of the conditions set forth in
Article VI, or at such other time or place as Buyer and Seller may agree. At the
Closing,


(a) Buyer shall deliver to Seller the Cash Consideration by wire transfer to
account(s) set forth in Schedule 2.07(a)
 
(b) Buyer shall deliver to Seller the Buyer/Parent Note;


(c) Buyer shall deliver to Seller a stock certificate representing 75% of the
number of Parent Shares constituting the Stock Payment;
 
(d) Seller  and  Buyer  shall  enter  into  an  Assignment  and  Assumption
Agreement substantially in the form attached hereto as Exhibit B;


(e) Buyer and Key Individual shall enter into an Employment Agreement in the
form attached hereto as Exhibit C;


(f) Buyer,  Seller  and  the  Escrow  Agent  shall  enter  into  and  deliver  the
Escrow Agreement;


(g) Buyer and Seller shall enter into an Operating Services Agreement; and


(h) Seller shall deliver to Buyer such deeds, bills of sale, assignment,
certificates or title, documents and other instruments of transfer and
conveyance as may reasonably be requested by Buyer, each in form and substance
satisfactory to Buyer and its legal counsel and executed by Seller.


All Acquiror Securities to be issued hereunder shall be deemed
“restricted securities” as defined in paragraph (a) of Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”). All Acquiror
Securities to be issued under the terms of this Agreement shall be issued
pursuant to an exemption from the registration requirements of the Securities
Act, under Section 4(2) of the Securities Act (and the rules and regulations
promulgated thereunder). Certificates representing the Acquiror Securities to be
issued hereunder shall bear a restrictive legend in substantially the following
form:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered for sale, sold,
or otherwise disposed of, except in compliance with the registration provisions
of such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.
 
Seller agrees that, until the first anniversary of the Closing Date, it will not
(a) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any Parent Shares; or (b) enter into any swap,
option, future, forward or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Parent Shares or any
securities of Parent that are substantially similar to the Parent Shares,
including, but not limited to, any security convertible into or exercisable or
exchangeable for Parent Shares, whether any such transaction described in clause
(a) or (b) above is to be settled by delivery of Parent Shares or such other
securities, in cash or otherwise. The foregoing restrictions shall not apply to
the transfer of Parent Shares (i) to Seller’s members (as long as such members
agree to be bound by the restrictions of this paragraph), bona fide gifting of
Parent Shares, and/or transfers of Parent Shares solely for estate planning
purposes.


 
-9-

--------------------------------------------------------------------------------

 
 
Section 2.08. Post-Closing Adjustment to Purchase Price. Within five business
days following the earlier of (i) the fifth business day following completion of
Buyer’s audit of the financial statements of the Business for 2011 and 2012, and
(ii) the 120th day following the Closing Date, Buyer will cause the Closing
Balance Sheet to be prepared and will deliver to Seller its calculation of
Seller’s Realizable Net Closing Working Capital (the “RNCWC
Adjustment Calculations”). After receipt of the Closing Balance Sheet, Seller
shall have fifteen business days (the “Review Period”) to review the Closing
Balance Sheet.
 
Within thirty days following Buyer’s delivery of the RNCWC Adjustment
Calculations (and based on such calculations), but after the Review Period and
any resolutions of disputed amounts, if applicable:   (a) if the amount of
Realizable Net Working Capital is greater than $10,000 (“Target RNCWC”), then
Parent will issue to Seller, as an adjustment to the Purchase Price, a number of
Parent Shares equal to (A) the amount by Realizable Net Working Capital exceeds
Target RNCWC, divided by (B) twenty-five cents ($0.25). If the amount of
Realizable Net Working Capital is less than Target RNCWC, then Seller will
surrender to Parent, as an adjustment to the Purchase Price, a number of Parent
Shares equal to (A) the amount by which Realizable Net Working Capital is less
than Target RNCWC, divided by (B) twenty-five cents ($0.25). In either case, the
calculation will be rounded to the nearest whole number of Parent Shares. During
the Review Period, Seller and Seller's accountants shall have full access to the
relevant books and records of Buyer, the personnel of, and work papers prepared
by, Buyer and/or Buyer's accountants to the extent that they relate to the
Closing Balance Sheet and to such historical financial information (to the
extent in Buyer's possession) relating to the Closing Balance Sheet as Seller
may reasonably request. On or prior to the last day of the Review Period, Seller
may object to the Closing Balance Sheet by delivering to Buyer a written
statement and Buyer and Seller shall negotiate in good faith to resolve such
objections within 15 business days after the delivery such objection (the
“Resolution Period”). If Seller and Buyer fail to reach an agreement with
respect to all of the matters set forth in the object before expiration of the
Resolution Period, then any amounts remaining in dispute (“Disputed Amounts” and
any amounts not so disputed, the "Undisputed Amounts") shall be submitted for
resolution to the office of an impartial nationally recognized firm of
independent certified public accountants other than Seller's Accountants or
Buyer's Accountants (the “Independent Accountants”) who, acting as experts and
not arbitrators, shall resolve the Disputed Amounts only and make any
adjustments to the Seller’s Realizable Net Closing Working Capital, as the case
may be, and the Closing Balance Sheet. The parties hereto agree that all
adjustments shall be made without regard to materiality. The Seller will be
responsible for all fees and expenses of the Independent Accountants; provided
that if the Independent Accountants’ resolution of the Disputed Amounts results
in an increase in Seller’s Realizable Net Closing Working Capital of greater
than 10% from the calculation of Seller’s Realizable Net Closing Working Capital
based on Buyer’s last proposal regarding the Dispute Amounts, then Buyer will be
responsible for all fees and expenses of the Independent Accountants.
 
Section 2.09  Escrowed Shares.
 
(a) The Escrow Agent will hold the Escrowed Shares, as security for Seller’s
obligations under 7.02(a), until the first anniversary of the Closing (the
“Escrow Termination  Date”). Subject to the terms hereof, Seller will have all
the rights of a stockholder with respect to the Escrowed Shares, including
without limitation, the right to vote the Escrowed Shares and receive any cash
dividends declared thereon.


 
-10-

--------------------------------------------------------------------------------

 
 
(b) If at any time on or prior to the Escrow Termination Date, Buyer (i)
believes in good faith that it or Parent is entitled to payment or that payment
should be made to a third party pursuant to the terms of Section 7.02(a), and
(ii) desires to make a claim for payment from the Escrowed Shares in connection
therewith, then Buyer shall give written notice of such claim (a “Payment
Notice”) to Seller, stating in reasonable detail the events or circumstances
which are the basis for and amount (to the extent determined) of such claim. If
Seller objects to such claim, Seller shall give written notice of such objection
to Buyer within 60 days after the date of  Seller’s receipt of the Payment
Notice served either by certified mail, express mail or personal service (the
“Objection Period”), and shall state the basis for such objection in reasonable
detail. If no objection to Buyer’s claim is made by Seller within the Objection
Period, the claim set  forth in the Payment Notice shall be deemed approved and
accepted by Seller, the Controlling Owners and Buyer and Seller will instruct
Escrow Agent to deliver the applicable portion of Escrowed Shares in
satisfaction of the claim.   Any Escrowed Shares withdrawn and applied by Escrow
Agent in satisfaction of a claim under this Section 2.09 will be valued at price
of twenty- five cents ($0.25) per Parent Share.  If an objection to Buyer’s
claim is made by Seller within the Objection Period, Buyer may initiate an
arbitration proceeding under Section 9.05 hereof to resolve the claim within 60
days following its receipt of Seller’s written objection. If Buyer fails to
initiate an arbitration proceeding within such 60-day period, it will be deemed
to have abandoned the claim and released its rights with respect to the specific
subject matter of such claim.
 
(c) Escrow Agent will hold and/or distribute any remaining Escrowed Shares
(after deduction of amounts, if any, withdrawn and applied by Buyer pursuant to
Section 2.09(b)) in accordance with the following:


(i) If on the Escrow Termination Date there is any pending indemnification
claim(s) asserted by Buyer or Parent under Article VII (a “Pending Claim”),
including (without limitation) any claim which Seller has objected to and Buyer
has not abandoned pursuant to Section 2.09(b), a number of Escrowed Shares
reasonably anticipated by Buyer and Seller to be necessary to satisfy such claim
will be retained by Escrow Agent until such claim is resolved. On the Escrow
Termination Date, Escrow Agent will distribute the remaining Escrowed Shares
less the amount reserved for Pending Claims, as applicable, to Seller.


(ii) If on the Escrow Termination Date there is no Pending Claim, Escrow Agent
will distribute the remaining Escrowed Shares to Seller.
 
(iii) Following the Escrow Termination Date, Pending Claims which are
adjudicated or determined by arbitration in favor of Buyer or Parent, Escrow
Agent will be distribute Escrowed Shares to Buyer in satisfaction of the claim.
When no Pending Claims remain following the Escrow Termination Date, Escrow
Agent will distribute the remaining Escrowed Shares following resolution of the
Pending Claims existing on the Escrow Termination Date to Seller.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND CONTROLLING OWNERS
 
Seller and each Controlling Owner, jointly and severally, hereby represent and
warrant to Buyer that:


Section 3.01  Organization.


(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted. Seller is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not in the aggregate have a material adverse effect on the
business, assets, condition (financial or otherwise), results of operations or
prospects (a “Material Adverse Effect”) of the Business.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b) Seller does not have any direct or indirect subsidiaries, own, directly or
indirectly, any capital stock or other equity or ownership interests in any
other Person or have any direct or indirect equity or ownership interest in any
business or other Person.


Section 3.02Authorization. The execution, delivery and performance by Seller of
this Agreement and the consummation by it of the transactions contemplated
hereby are within its organizational powers and have been duly authorized by all
necessary organizational action of Seller. This Agreement has been duly and
validly executed and delivered by Seller and the Controlling Owners and
constitutes a valid and binding agreement of each of them, enforceable against
each of them in accordance with its terms.


Section 3.03  Governmental Authorization; Consents.


(a) The execution, delivery and performance by Seller and the Controlling Owners
of this Agreement require no action by or in respect of, or filing with, any
governmental body, agency, official or authority (a “Governmental Entity”).


(b) Except as set forth on Section 3.03 of the Seller Disclosure Schedule, no
consent, approval, waiver or other action by any Person (other than any
Governmental Entity referred to in (a) above) under any contract, agreement,
indenture, lease, instrument, or other document to which Seller or any
Controlling Owner is a party or by which the Seller or any Controlling Owner is
bound is required or necessary for the execution, delivery and performance of
this Agreement by Seller and the Controlling Owners or the consummation of the
transactions contemplated hereby.


Section 3.04Non-Contravention. Except as set forth on Section 3.04 of the Seller
Disclosure Schedule, The execution, delivery and performance by Seller and the
Controlling Owners of this Agreement do not and will not (i) contravene or
conflict with the certificate of incorporation or constitution of Seller, (ii)
contravene or conflict with or constitute a violation of any provision of any
law, regulation, judgment, injunction, order or decree binding upon or
applicable to Seller or any Controlling Owner; (iii) constitute a default under
or give rise to any right of termination, cancellation or acceleration of any
right or obligation of Seller or any Controlling Owner or to a loss of any
benefit to which Seller or any Controlling Owner is entitled under any provision
of any agreement, contract, or other instrument binding upon Seller or any
Controlling Owner or any license, franchise, permit or other similar
authorization held by Seller or any Controlling Owner, except where such
termination, cancellation, or acceleration would not have a Material Adverse
effect on the Business, or (iv) result in the creation or imposition of any Lien
on any Acquired Asset.

 
-12-

--------------------------------------------------------------------------------

 
 
Section 3.05Sufficiency of and Title to Acquired Assets.


(a) The Acquired Assets constitute, and on the Closing Date will constitute, all
or the assets or property used or held for use by Seller in the Business.


(b) Upon Closing, Buyer will have acquired good and marketable title in and to,
or a valid leasehold interest in, each of the Acquired Assets, free and clear of
all Liens, except for Permitted Liens.


Section 3.06Financial Statements. Except as set forth in Section 3.06 of the
Seller Disclosure Schedule, the unaudited financial statements of operations for
the Business taken as a whole for the fiscal years ended December 31, 2010,
December 31, 2011, and December 31, 2012 and the three months ended March 31,
2013 (the “Seller Balance Sheet Date”) previously delivered to Buyer fairly
present, in conformity with generally accepted accounting principles applied on
a consistent basis (except as indicated in the notes thereto), the financial
position of the Business taken as a whole as of the dates thereof and its
results of operations and cash flows for the periods then ended provided however
the financial statements for the period ending on March 31, 2013 are subject to
normal year-end adjustments (which shall not be material in the aggregate).


Section 3.07Absence of Certain Changes. Except as set forth in Section 3.07 of
the Seller Disclosure Schedule, since the Seller Balance Sheet Date, Seller has
conducted the Business in the ordinary course consistent with past practices and
have not:


(a) suffered any material adverse change in the business, assets, condition
(financial or otherwise), results of operations or prospects of the Business;


(b) sold, transferred, leased, licensed or otherwise disposed of any Acquired
Assets or any rights thereto (other than in the ordinary course of business);


(c) declared, set aside or paid any dividend or other distribution with respect
to any membership interest, or repurchased, redeemed or other acquired any
outstanding membership interest or other securities or other ownership
interests;
 
(d) incurred, assumed or guaranteed any indebtedness for borrowed money with
respect to the Business;


(e) permitted or allowed any of the Acquired Assets to be subjected to any Lien,
other than Liens that will be released at or prior to the Closing;


(f) made any loan, advance or capital contributions to or investment in any
Person;


(g) suffered any damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the Business or any Acquired Asset;
 
(h) allowed any insurance policy covering the Business or the Acquired Assets to
lapse or be cancelled or reduced the coverage or increased the deductible under
any such insurance policy;


(i) received any notice of termination of any Contract;


(j) transferred or granted any rights under, or entered into any Contract
regarding any Seller Technology or Intellectual Property Rights or similar
rights (including, without limitation, any settlement regarding the breach or
infringement or alleged breach or infringement thereof) or modified any existing
rights with respect thereto;


(k) instituted, been made a party to, settled or agreed to settle, any
Proceeding or suffered any material adverse determination in any Proceeding;


 
-13-

--------------------------------------------------------------------------------

 
(l) made any transaction or commitment, or entered into any contract or
agreement, relating to any Acquired Asset or the Business (including the
acquisition or disposition of any assets) or relinquished any material contract
or other right, other than transactions and commitments in the ordinary course
consistent with past practices and those contemplated by this Agreement;


(m) changed any method of accounting or accounting practice with respect to the
Business, except for any such change after the date hereof required by reason of
a concurrent change in generally accepted accounting principles;


(n) (i) granted any severance or termination pay to any employee of the
Business, (ii) entered into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
employee of the Business, (iii) increased benefits payable under an existing
severance or termination pay policies or employment agreements or (iv) increased
compensation, bonus or other benefits payable to employees of the Business; or


(o) entered into any Contract or made any other commitment to take any of the
types of actions described in paragraphs (a) through (n) above.


Section 3.08  No Undisclosed Liabilities.   Except as and to the extent set
forth in Section 3.08 of the Seller Disclosure Schedule, Seller has no material
liabilities whether accrued, contingent, absolute, determined, determinable or
otherwise, other than:


(a) Liabilities disclosed or provided for in the unaudited balance sheet of the
Business as of March 31, 2013 (the “Seller Balance Sheet”) previously delivered
to Buyer;


(b) Liabilities incurred in the ordinary course of business consistent with past
practice since the Seller Balance Sheet Date, which were under the executory
portion of any contract listed on Schedule 3.11(a) of the Seller Disclosure
Schedule or which in the aggregate are not material to the Business; and


(c) Liabilities not required under generally accepted accounting principles to
be shown on the Seller Balance Sheet for reasons other than the contingent
nature thereof or the difficulty of determining the amount thereof.


Section 3.09   Properties.    Seller has good and marketable title to, or in the
case of leased property has valid leasehold interests in, all Acquired Assets
(whether real or personal, tangible or intangible) reflected on the Seller
Balance Sheet or acquired after the Seller Balance Sheet Date, except for
properties and assets sold since the Seller Balance Sheet Date in the ordinary
course of business consistent with past practices or as contemplated by this
Agreement. No Acquired Asset is subject to any Lien, except for Permitted Liens.


Section 3.10  Litigation.   Section 3.10 of the Seller Disclosure Schedule lists
all Proceedings currently or at any time within the last twenty-four months
pending or to Seller’s Knowledge threatened against the Seller, the Business or
involving the Acquired Assets. None of the matters set forth on Section 3.10 of
the Seller Disclosure Schedule has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect of the Business.


Section 3.11    Material Contracts.


(a) Except for agreements, contracts, plans, leases, arrangements or commitments
set forth in Section 3.11 of the Seller Disclosure Schedule, with respect to the
Business, Seller is not a party to or subject to:


(i) Any lease providing for annual rentals of $1,000 or more;


(ii) Any contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments of $1,000 or more;

 
-14-

--------------------------------------------------------------------------------

 
 
(iii) Any sales, distribution or other similar agreement providing for the sale
of materials, supplies, goods, services, equipment or other assets in excess of
$1,000;


(iv) Any partnership, joint venture or other similar contract or arrangement;


(v) Any contract relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
any asset), except contracts relating to indebtedness incurred in the ordinary
course of business in an amount not exceeding $1,000;


(vi) Any license agreement, franchise agreement or agreement in respect of
similar rights granted to or held by Seller;


(vii) Any agency, dealer, reseller, sales representative, affiliate or similar
agreement;


(viii) Any agreement, contract or commitment that imposes a restriction on
Seller: (A) to compete with any other Person; (B) to acquire any product or
other asset or any services from any other Person, to sell any product or other
asset to or perform any services for any other Person or to transact business or
deal in any other manner with any other Person; or (C) to develop or distribute
any technology;


(ix) Any agreement, contract or commitment: (A) granting exclusive rights to
license, market, sell or deliver any of the products or services of Seller; or
(B) otherwise contemplating an exclusive relationship between Seller and any
other Person;


(x) Any agreement, contract or commitment which is or relates to an agreement
with or for the benefit of any affiliate of Seller; or


(xi) Any other contract or commitment not made in the ordinary course of
business that is material to the Business.


(b) Seller has provided or otherwise made available to Buyer complete and
accurate copies of all standard form agreements used by the Seller that relate
to the Acquired Assets, including all customer agreements, development
agreements, distributor or reseller agreements, employee agreements containing
intellectual property assignments or licenses or confidentiality provisions,
consulting or independent contractor agreements containing intellectual property
assignments or licenses or confidentiality provisions, and confidentiality or
nondisclosure agreements. Section 3.11 of the Seller Disclosure Schedule sets
forth a complete and accurate list of all Contracts entered into by the Seller
that include deviations from such standard form agreements.


(c) Seller has provided to Buyer complete and accurate copies of all Contracts
identified in Section 3.11 of the Seller Disclosure Schedule, including all
amendments or modifications thereto. There is no Contract (or amendment or
modification thereto) that is not in written form. Each agreement, contract,
plan, lease, arrangement and commitment required to be disclosed on
Section 3.11 of the Seller Disclosure Schedule is a valid and binding agreement
of Seller and to Seller’s knowledge is in full force and effect, and neither
Seller nor to Seller’s knowledge any other party thereto is in default in any
material respect under the terms of any such agreement, contract, plan, lease,
arrangement or commitment, nor to the knowledge of Seller, has any event or
circumstance occurred that, with notice or lapse of time or both, would
constitute any event of default thereunder. Except as set forth on
Section 3.11 of the Seller Disclosure Schedule, Seller has performed all
obligations required to be performed by it under each Contract prior to the
Closing.


(d) Except as set forth on Section 3.11 of the Seller Disclosure Schedule, (i)
the consummation of the transactions contemplated hereby will not afford any
other party the right to terminate, modify, or exercise any right to increased
or accelerated performance under, any Contract and (ii) none of the Contracts
(A) contains a provision preventing, prohibiting or requiring any consent or
notice in connection with the transfer or assignment of such Contract to Buyer
or (B) contains a “change of control” or similar provision triggered by the
consummation of the transactions contemplated hereby.


 
-15-

--------------------------------------------------------------------------------

 
Section 3.12   License and Permits.   Section 3.12 of the Seller Disclosure
Schedule correctly describes each license, franchise, permit or other similar
authorization affecting, or relating in any way to, the Business, together with
the name of the Governmental Entity issuing
such  license  or  permit  (the  “Permits”).


Except as set forth on Section 3.12 of the Seller Disclosure Schedule, such
Permits are valid and in full force and effect and are transferable by Seller,
and none of the Permits will be terminated or impaired or become terminable as a
result of the transactions contemplated hereby. Upon consummation of such
transactions, to Seller’s knowledge Buyer will have all right, title and
interest to all such Permits.


Section 3.13   Insurance. Section 3.13 of the Seller Disclosure Schedule sets
forth a list of all insurance policies and fidelity bonds covering the Acquired
Assets, the business and operations of the Business and its employees. There is
no claim pending under any of such policies or bonds as to which coverage has
been questioned, denied or disputed by the underwriters of such policies or
bonds. All premiums payable under all such policies and bonds have been paid and
Seller is otherwise in full compliance in all material respects with the terms
and conditions of all such policies and bonds. Such policies of insurance and
bonds (or other policies and bonds providing substantially similar insurance
coverage) are in effective for the coverage periods set forth in
Schedule 3.13 and will remain in full force and effect through the Closing Date.
Such policies of insurance and bonds are of the type and in amounts customarily
carried by Persons conducting businesses similar to the Business. Seller does
not have knowledge of any threatened termination of, or premium increase with
respect to, any of such policies or bonds.


Section 3.14    Compliance with Laws. Seller is not in violation of, has
violated, or to Seller’s knowledge, is under investigation with respect to or
has been threatened to be charged with or given notice of any violation of, any
law, rule, ordinance or regulation, or judgment, order or decree entered by any
court, arbitrator or Governmental Entity applicable to the Acquired Assets or
Seller’s conduct of the Business.


Section 3.15    Intellectual Property.


(a) Section 3.15(a) of the Seller Disclosure Schedule contains a complete and
accurate list of all Registered IP owned by or filed in the name of Seller.


(b) Section 3.15(b) of the Seller Disclosure Schedule contains a complete and
accurate list of all Intellectual Property Rights or Technology licensed to
Seller (other than non- customized, executable code, internal use software
licenses for software that is not incorporated into, or used directly in the
development, manufacturing, or distribution of, the Seller’s products or
services and that is generally available on standard terms for less than $1,000
and used in the Business), and the corresponding Contracts in which such
Intellectual Property Rights or Technology is licensed to the Seller.


(c) Section 3.15(c) of the Seller Disclosure Schedule contains a complete and
accurate list of all Contracts in which any third party has been granted any
license under, or otherwise transferred or conveyed any right or interest in,
any Business IP Rights (other than non-exclusive, internal use licenses granted
to end user customers in the ordinary course of business pursuant to the
Seller’s standard form of customer agreement provided to Buyer).


 
-16-

--------------------------------------------------------------------------------

 
 
(d) To Seller’s knowledge, neither Seller nor any product, information, or
service included in the Acquired Assets or the Seller Business IP Rights has
ever infringed, misappropriated, or otherwise violated the Intellectual Property
Rights of any third party. There are no pending or to Seller’s knowledge
threatened infringement, misappropriation or similar claims or Proceedings
against Seller or to Seller’s knowledge against any other Person who would be
entitled to indemnification by Seller for any such claim or Proceeding. Neither
Seller nor any direct or indirect subsidiary of Seller has ever received any
notice or other communication (in writing or otherwise) of any actual, alleged,
possible, potential or suspected infringement or misappropriation of any third
party’s Intellectual Property Rights by Seller or any direct or indirect
subsidiary of Seller or by any product or service developed, manufactured,
distributed, provided or sold by or on behalf of Seller or any direct or
indirect subsidiary of Seller.


(e) To Seller’s knowledge, no third party has infringed, misappropriated, or
otherwise violated, and no third party is currently infringing,
misappropriating, or otherwise violating, any Business IP Rights.


(f) Seller exclusively owns, and as of Closing, Buyer will exclusively own, free
and clear of all Liens, all right, title, interest in and to the Business IP
Rights, and the Business IP Rights include all Intellectual Property Rights and
Technology needed to operate the Business as currently conducted.


(g) Neither the execution, delivery, or performance of this Agreement nor the
consummation of the transactions contemplated by this Agreement will result in,
or give any other Person the right or option to cause or declare: (i) a loss of,
or Lien or restriction on, any of the Business IP Rights; (ii) the release or
delivery of any of the Business IP Rights to any other Person; or (iii) the
grant, assignment or transfer to any other Person of any license or other right
or interest under, to or in any of the Business IP Rights.


(h) To Seller’s knowledge, none of the software (including firmware and other
software embedded in hardware devices) owned, developed (or currently being
developed), used, marketed, distributed, licensed or sold by Seller or included
in the Acquired Assets (collectively, the “Seller Software”) contains any “back
door,” “drop dead device,” “time bomb,” “Trojan horse,” “virus,” or “worm” (as
such terms are commonly understood in the software industry) or any other code
designed or intended to have, or capable of performing, any of the following
functions: (i) disrupting, disabling, harming or otherwise impeding in any
manner the operation of, or providing unauthorized access to, a computer system
or network or other device on which such code is stored or installed; or (ii)
damaging or destroying any data or file without the user’s consent.


(i) Except as and to the extent set forth on Section 3.11(i) of the Seller
Disclosure Schedule, to Seller’s knowledge, no Seller Software contains, is
derived from, or is distributed with or developed using any “open source” code
in a manner that: (i) imposes or could impose a requirement or condition that
any Seller Software or part thereof: (A) be disclosed or distributed in source
code form; (B) be licensed for the purpose of making modifications or derivative
works; or (C) be redistributable at no charge; or (ii) imposes or purports to
impose a requirement or condition that Seller grant any license, covenant not to
sue or other right under or with respect to any Business IP Rights.


 
-17-

--------------------------------------------------------------------------------

 
 
(j) Section 3.15(j) of the Seller Disclosure Schedule contains each Seller
Privacy Policy in effect at any time and identifies, with respect to each Seller
Privacy Policy: (i) the period of time during which such privacy policy was or
has been in effect; (ii) whether the terms of a later Seller Privacy Policy
apply to the data or information collected under such privacy policy; and (iii)
if applicable, the mechanism (such as opt-in, opt-out or notice only) used to
apply a later Seller Privacy Policy to data or information previously collected
under such privacy policy. Seller has complied at all times with all of the
Seller Privacy Policies and with all applicable laws, rules, and regulations
pertaining to privacy, User Data or Personal Data (including the Children’s
Online Privacy Protection Act of 1998, 15 U.S.C. § 6501 et seq.). Seller has
collected, stored, processed, transferred and deleted user data and Personal
Data using commercially reasonable technical means designed to ensure the
security and integrity of the user data and personal data. Neither the
execution, delivery or performance of this Agreement or any of the other
agreements referred to in this Agreement nor the consummation of any of the
other transactions contemplated by this Agreement or any such other agreements,
nor Buyer’s possession or use of the user data or any data or information in the
Seller Databases as permitted by or in accordance with the applicable Seller
Privacy Policy, will result in any violation of any Seller Privacy Policy or any
requirement of applicable law, rules or regulations pertaining to privacy, user
data or personal data in effect as of the Closing.


(k) Section 3.15(k) of the Seller Disclosure Schedule identifies and describes
each distinct electronic or other database containing (in whole or in part)
Personal Data maintained by or for Seller at any time (the “Seller Databases”),
the types of personal data in each such database, and the security policies that
have been adopted and maintained with respect to each such database. To Seller’s
knowledge, there has been no unauthorized or illegal use of or access to any
user data or personal data or any of the data or information in any of the
Seller Databases. Seller is in compliance with all applicable laws, rules,
ordinances and regulations pertaining to data security.


(l) Section 3.15(l) of the Seller Disclosure Schedule identifies and describes
each social media presence maintained by or for Seller at any time, and the
passwords and other account management information with respect to each such
social media presence.


Section 3.16   Employees.


(a) Seller has no and has never had any employees.  Section 3.16 of the Seller
Disclosure Schedule sets forth a true and complete list of the names, titles,
annual wage rates for and other compensation of all consultants to the Seller.
Except as set forth on Section 3.16 of the Seller Disclosure Schedule, Seller
has no employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any employee or consultant of the Business.


(b) In the conduct of the Business, Seller is in compliance in all material
respects with all federal, state or other applicable laws, respecting employment
and employment practices (including, without limitation, all laws pertaining to
terms and conditions of employment, wages and hours, employee classification,
discrimination, affirmative action, civil rights, the Worker Adjustment and
Retraining Notification Act and similar state laws (collectively, the “WARN
Act”), occupational safety and health, collective bargaining, immigration,
workers’ compensation and the collection, payment and withholding of Taxes)
(except for violations or failures to comply which are not reasonably likely to
result in penalties in excess of $5,000 in the aggregate), and have not received
notice of, and are not engaged in, any unfair labor practice. Seller has not
incurred any liability or obligation under the WARN Act in connection with the
conduct of the Business that remains unsatisfied.
 
(c) To Seller’s knowledge, no unfair labor practice complaint arising out of or
relating to the conduct of the Business is pending before the National Labor
Relations Board.


(d) There is no labor strike, dispute, slowdown or stoppage involving any
employees of the Business actually pending against or affecting the Seller.


 
-18-

--------------------------------------------------------------------------------

 
 
(e) Except as set forth in Section 3.16 of the Seller Disclosure Schedule, there
are not, and in the past three years have not been, any material claims,
grievances or arbitration proceedings, workers’ compensation proceedings, labor
disputes (including charges of violations of any federal, state or local laws or
regulations relating to current or former employees (including retirees) or
current or former applicants for employment), governmental investigations,
administrative proceedings or other Proceedings of any kind pending or
threatened against Seller, in each case that relate to the conduct of the
Business by Seller, the Seller’s employment practices, or operations as they
pertain to conditions of employment; nor is Seller subject to any order or
decree arising from any such matter.


(f) No collective bargaining agreement covering any employee of the Business is
currently in existence or is being negotiated by Seller. As of the date of this
Agreement, no labor organization has been certified or recognized as the
representative of any employees of Seller or is actively seeking such
certification or recognition.


(g) Except as set forth on Section 3.16 of the Seller Disclosure Schedule,
Seller’s Contracts, if any, with temporary personnel agencies providing
personnel to perform services for the Business represent bona-fide, arm’s-length
agreements and the personnel provided by such agencies to perform services for
the Business are not the Seller’s employees for purposes of any federal, state
or local laws, including laws pertaining to tax withholding, provision of
benefits or union representation. To the extent any Person performing services
for the Business has not properly been treated by Seller as an employee in the
past, any amount due such person if such person had been considered and treated
as an employee of Seller shall be an Excluded Liability.


(h) Except as set forth in Section 3.16 of the Seller Disclosure Schedule, at
the Closing, all salaries, wages, vacation pay, bonuses, commissions and other
compensation due from Seller will have been paid.

 
(i) Except as set forth in Section 3.16 of the Seller Disclosure Schedule,
Seller does not have, or contribute to, any pension, profit-sharing, option,
other incentive plan, or any other type of Employee Benefit Plan (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended), or have any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, sick pay, sick leave,
insurance, service award, relocation, disability, tuition refund, or other
benefits, whether oral or written. Neither Seller nor any of its affiliates has
incurred with respect to any Employee Benefit Plan any liability to the Pension
Benefit Guaranty Corporation or other liability.
 
(j) No employee of Seller will become entitled to any retirement, severance or
similar benefit or enhanced benefit solely as a result of the transactions
contemplated hereby.


Section 3.17 Environmental Compliance. Seller has obtained all material
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations of all governmental authorities, or from any
other person, that are required under any Environmental Laws in connection with
the Business. To Seller’s knowledge, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Business or any Acquired Asset that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.


Section 3.18Tax Matters. Except as set forth in Section 3.18 of the Seller
Disclosure Schedule:


(a) All Tax returns required to be filed by or on behalf of Seller have been
timely and properly filed and are true, accurate and complete in all material
respects.


 
-19-

--------------------------------------------------------------------------------

 
(b) Seller has timely paid all Taxes, and all interest and penalties due thereon
and payable by them for the Pre-Closing Tax Period which will have been required
to be paid on or prior to the Closing Date, the non-payment of which would
result in a Lien on any Acquired Asset, would otherwise adversely affect the
Business or would result in Buyer becoming liable or responsible therefore.


(c) Seller has established, in accordance with generally accepted accounting
principles applied on a basis consistent with that of preceding periods,
adequate reserves for the payment of, and will timely pay all Tax liabilities,
assessments, interest and penalties which arise from or with respect to the
Acquired Assets or the operation of the Business and are incurred in or
attributable to the Pre-Closing Tax Period, the non-payment of which would
result in a Lien on any Acquired Asset, would otherwise adversely affect the
Business or would result in Buyer becoming liable or responsible therefore.


Section 3.19Customers.    Section 3.19 of the Seller Disclosure Schedule lists
all active customers of the Business and, for each such customer and lists all
agreements or other arrangements between Seller and the customers.  Seller has
not received within the last ninety
(90) days any written, oral or other notice (including by email, text message or
otherwise) that any active customer of the Business expects or intends to cease
doing business with Seller, reduce the amount of business such customer does
with Seller or modify its relationship with Seller in a manner adverse to
Seller.
 
Section 3.20   Books and Records.   The records and documents of Seller
accurately reflect in all material respects the information relating to the
Business, the location of the Acquired Assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Business.


Section 3.21Finders’ Fees.    There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission from Buyer or Parent or
any of their respective affiliates upon consummation of the transactions
contemplated by this Agreement.


Section 3.22   Absence of Certain Relationships.    Except as set forth in
Section 3.22 of the Seller Disclosure Schedule, to Seller’s knowledge, none of
(a) Seller or any Controlling Owner, (b) any executive officer of Seller, or (c)
any member of the immediate family of the Persons listed in (a) through (b) of
this sentence, has any financial or employment interest in any material
subcontractor, supplier, or customer of the Business (other than holdings in
publicly held companies of less than 2% of the outstanding capital stock of any
such publicly held company).


Section 3.23    No Questionable Payments.  Neither Seller nor any director,
officer, agent, employee, or other person associated with, or acting on behalf
of, Seller, nor any member of Seller has, directly or indirectly: used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment.


Section 3.24    Completeness of Disclosure. To Seller’s knowledge, no
representation or warranty by Seller or the Controlling Owners in this Agreement
contains or, and at the Closing Date will contain, an untrue statement of
material fact or omits or, at the Closing Date, will omit to state a material
fact required to be stated therein or necessary to make the statements made not
misleading.


 
-20-

--------------------------------------------------------------------------------

 
 
Section 3.25   Investment Representations and Covenants.


(a) Seller is acquiring the Acquiror Securities for investment for its own
account and not with a view to distribution or resale thereof, and it will not
sell or otherwise transfer the Acquiror Securities except in accordance with the
provisions of the Securities Act and the rules and regulations promulgated under
the Securities Act by the Securities and Exchange Commission (the “Commission”)
and all applicable provisions of state securities laws and regulations. Seller
further acknowledges that it understands the foregoing to mean that it will not
sell or otherwise transfer any Acquiror Securities unless such securities are
registered under the Securities Act and any other applicable federal or state
securities laws, or it obtains an opinion of counsel satisfactory to Parent
(both as to the issuer of the opinion and the form and substance thereof) that
the Acquiror Securities may be transferred in reliance on an applicable
exemption from the registration requirements of such laws.


(b) Seller understands that acquisition of the Acquiror Securities is a
speculative investment involving a high degree of risk of the loss, and it is
qualified by knowledge and experience to evaluate investments of this type. It
further acknowledges that it has carefully considered the potential risks
relating to an investment in the Acquiror Securities.


(c) Seller is able to bear the economic risk of losing its entire investment in
the Acquiror Securities.


(d) Seller understands and acknowledges that the Acquiror Securities have not
been registered under the Securities Act, or the securities laws of any state
and, as a result thereof, are subject to substantial restrictions on transfer.
It further acknowledges that the certificate or certificates representing the
Acquiror Securities shall bear a legend in substantially the form set forth in
Section 2.07 hereof.


(e) Seller has made an independent examination and investigation of an
investment in the Acquiror Securities and Parent and has depended on the advice
of its legal and financial advisors and agrees that neither Parent nor Buyer
will be responsible in anyway whatsoever for Seller’s decision to invest in the
Acquiror Securities and Parent. Seller has been afforded access to all material
information (including, without limitation, Parent’s Form 10-K for the fiscal
year ended December 31, 2012 filed with the Commission on March 21, 2013 and all
other reports, schedules, forms, statements and other documents filed by Parent
with the Commission) that it has requested relevant to its decision to acquire
the Acquiror Securities and to ask questions of Parent’s management. Seller
further acknowledges that, except as set forth herein, neither Parent nor Buyer
nor anyone acting on behalf of Parent or Buyer has made any representations or
warranties (written or oral) to Seller or any Controlling Owner (or any person
acting on their behalf) which have induced, persuaded, or stimulated it to
acquire the Acquiror Securities, including (without limitation) as to the future
price or value of the Acquiror Securities.


(e) Seller is an “accredited investor” within the meaning of Rule 501 under the
Securities Act. Either alone, or together with its investment advisor(s), Seller
has the knowledge and experience in financial and business matters to be capable
of evaluating the merits and risks of the prospective investment in the Acquiror
Securities, and Seller is and will be able to bear the economic risk of the
investment in such Acquiror Securities.


(f) Seller understands and agrees not to engage in any hedging transactions
involving any of the Acquiror Securities unless such transactions are in
compliance with the provisions of the Securities Act and in each case only in
accordance with applicable state securities laws.


 
-21-

--------------------------------------------------------------------------------

 
 
Section 3.26    No   Other   Representations   and   Warranties.   Except for
the representations and warranties contained in this Article III (including the
related portions of the Seller Disclosure Schedules), neither Seller,
Controlling Owners nor any other Person has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of Seller,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Business and the Acquired Assets furnished or made
available to Buyer or Parent (including any information, documents or material
delivered to Buyer or Parent, management presentations or in any other form in
expectation of the transactions contemplated hereby) or as to the future
revenue, profitability or success of the Business, or any representation or
warranty arising from statute or otherwise in law.
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
BUYER AND PARENT


Except as disclosed in Parent’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2012 (“Qualifying SEC Report”) (other than (i) any
information that is contained solely in the “Risk Factors” section of such
Qualifying SEC Report, except to the extent such information contained in the
“Risk Factors” section of such Qualifying SEC Report consists of factual
historical statements, and (ii) any forward-looking statements, or other
statements that are similarly predictive or forward-looking in nature, contained
in such Qualifying SEC Report) or as set forth in Schedule 4.08 hereto, Buyer
and Parent hereby represent and warrant to Seller and Controlling Owners as
follows:


Section 4.01Organization. Each of Parent and Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted, except in such jurisdictions where the failure to be so duly
qualified or licensed and in good standing would not in the aggregate have a
Material Adverse Effect on either Parent or Buyer.


Section 4.02Corporate Authorization. The execution, delivery and performance by
each of Parent and Buyer of this Agreement and the consummation by each of
Parent and Buyer of the transactions contemplated hereby are within their
respective corporate powers and will have been duly authorized by all necessary
corporate action of each of Parent and Buyer. This Agreement has been duly and
validly executed and delivered by each of Parent and Buyer and constitutes a
valid and binding agreement of each of Parent and Buyer, enforceable against
them in accordance with its terms.


Section 4.03Governmental Authorization; Consents.


(a) The execution, delivery and performance by Parent and Buyer of this
Agreement require no action by or in respect of, or filing with, any
Governmental Entity.


(b) No consent, approval, waiver or other action by an Person (other than any
Governmental Entity referred to in (a) above) under any contract, agreement,
indenture, lease, instrument, or other document to which Parent or Buyer is a
party or by which it is bound is required or necessary for the execution,
delivery and performance of this Agreement by Parent or Buyer or the
consummation of the transactions contemplated hereby.


Section 4.04   Non-Contravention. The execution, delivery and performance by
Parent and Buyer of this Agreement do not and will not (i) contravene or
conflict with the articles of incorporation or bylaws of Parent or Buyer, or
(ii) contravene or conflict with or constitute a violation of any provision of
any law, regulation, judgment, injunction, order or decree binding upon or
applicable to Parent or Buyer.

 
-22-

--------------------------------------------------------------------------------

 
 
Section 4.05    Litigation.  There is no action, suit, investigation,
proceeding, review pending against, or to the knowledge of Parent and Buyer
threatened against or affecting, Parent or Buyer before any court or arbitrator
or any Governmental Entity which in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transactions contemplated hereby.


Section 4.06   Finders’ Fees.   There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Parent or Buyer who might be entitled to any fee or commission from
Controlling Owners, Seller, or any of its affiliates upon consummation of the
transactions contemplated by this Agreement.


Section 4.07Validity of Parent Shares to be Issued. The Parent Shares to be
issued pursuant to the terms of this Agreement are validly authorized and, when
such Parent Shares have been duly delivered pursuant to the terms of this
Agreement, will not have been issued in violation of any preemptive or similar
right of stockholder. When the Parent Shares have been duly delivered pursuant
to the terms of this Agreement, such Parent Shares will be validly issued, fully
paid, and nonassessable.


Section 4.08   Capitalization; Indebtedness. The authorized capital stock of the
Buyer consists of (i) 150,000,000 shares of Parent Common Stock. As of the date
hereof, 23,293,117 shares of Parent Common Stock were issued and outstanding.
There are no issued, reserved for issuance or outstanding (i) shares of capital
stock of or other voting securities of or ownership interests in the Parent that
were issued by the Parent, (ii) securities of Parent convertible into or
exchangeable for shares of capital stock or other voting securities of or
ownership interests in Parent, (iii) warrants, calls, options or other rights,
in each case, to acquire from Parent, or other obligation of Parent to issue,
any capital stock or other voting securities or ownership interests in or any
securities convertible into or exchangeable for capital stock or other voting
securities or ownership interests in Parent or (iv) restricted shares, stock
appreciation rights, performance units, contingent value rights, “phantom” stock
or similar securities or rights, in each case, that were issued by Parent and
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any capital stock or voting securities of
Parent (the items in clauses (i) through (iv) being referred to collectively as
the “Parent Securities”). There are no outstanding obligations of Parent to
repurchase, redeem or otherwise acquire any of the Parent Securities. Parent is
not a party to any voting agreement with respect to the voting of any Parent
Securities. Parent has not, during the period from December 31, 2012 to the date
of this Agreement, issued any Parent Securities, other than upon the exercise of
options or warrants outstanding as of December 31, 2012. Parent has made
available to Seller a complete and correct copy of each loan or credit
agreement, mortgage, promissory note, or indenture evidencing indebtedness of
the Parent.


Section 4.09    No   Other   Representations   and   Warranties.   Except for
the representations and warranties contained in this Article IV , neither Parent
or Buyer nor any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of Parent or
Buyer, including any representation or warranty as to the accuracy or
completeness of any information regarding Parent or Buyer furnished or made
available to Seller (including any information, documents or material delivered
to Seller, management presentations or in any other form in expectation of the
transactions contemplated hereby) or as to the future revenue, profitability or
success of Parent or Buyer, or any representation or warranty arising from
statute or otherwise in law.



ARTICLE V COVENANTS


Section 5.01   Covenants  of  Seller  and  the  Controlling  Owners.  Seller and
each Controlling Owner agree that:


(a) No Inconsistent Actions. During the period from the date of this Agreement
and continuing until the Closing Date, Seller will not (i) take or agree or
commit to take any action that would make any representation and warranty of
Seller inaccurate in any respect at, or as of any time prior to, the Closing
Date, or (ii) omit or agree or commit to omit to take any action necessary to
prevent any such representation or warranty from being inaccurate in any respect
at any such time.


 
-23-

--------------------------------------------------------------------------------

 
 
(b) Confidentiality.  Prior to the Closing Date and after any termination of
this Agreement, Seller and its affiliates will hold, and will use best efforts
to cause their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning Parent or Buyer furnished
to Seller or its affiliates in connection with the transaction contemplated by
this Agreement, except to the extent that such information can be shown to have
been (i) previously known on a nonconfidential basis by Seller, (ii) in the
public domain through no fault of Seller or (iii) later lawfully acquired by
Seller from sources other than Parent and Buyer; provided that Seller may
disclose such information to its officers, directors, employees, accountants,
counsel, consultants, advisors and agents in connection with the transactions
contemplated by this Agreement so long as such Persons are informed by Seller of
the confidential nature of such information and are directed by Seller to treat
such information confidentially. The obligation of Seller and its affiliates to
hold such information in confidence shall be satisfied if they exercise the same
care with respect to such information as they would take to preserve the
confidentiality of their own similar information. If this Agreement is
terminated, Seller and its affiliates will, and will use best efforts to cause
their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to, destroy or deliver to Buyer, upon request,
all documents and other materials, and all copies thereof, obtained by Seller
and its affiliates or on their behalf from Parent or Buyer in connection with
this Agreement that are subject to such confidence.


(c) Access  to  Information.   Upon reasonable written notice and subject to
restrictions contained in confidentiality agreements to which such party is
subject (from which such party shall use reasonable efforts to be released),
Seller shall afford to the officers, employees, accountants, counsel and other
representatives of Buyer, access, during normal business hours during the period
prior to the Closing, to Seller’s properties, books, contracts, commitments and
records to the extent relating to the Acquired Assets and, during such period,
Seller shall furnish promptly to the other all information concerning the
Acquired Assets as Buyer may reasonably request. Unless otherwise required by
law or court order, Buyer will hold any such information which is nonpublic in
confidence until such time as such information otherwise becomes publicly
available through no wrongful act of Buyer, and in the event of termination of
this Agreement for any reason Buyer shall promptly return all nonpublic
documents obtained from Seller, and any copies or summaries made of such
documents, to Seller.


(d) Noncompetition.


(i) Each of Seller and each Controlling Owner agrees that for a period of three
full years following the Closing Date, neither Seller nor any Controlling Owner
nor any of their respective affiliates will (x) engage, either directly or
indirectly, as a principal or for his own account or solely or jointly with
others, or as an equity interest holder in (except as a passive investor and in
any event with not more than a ten percent (10%) equity interest) or lender to,
in any business that competes with the Business as it exists on the Closing Date
anywhere in the world; (y) directly or indirectly solicit or induce any Person
that was a customer or supplier or active prospective customer or supplier of
the Business as of the Closing to terminate its business relationship with Buyer
or to patronize any business directly in competition with the Business anywhere
in the world or (z) employ or solicit, or receive or accept the performance of
services by, any employee currently employed by the Business, other than for the
activities specifically identified in Schedule 5.01(d).


 
-24-

--------------------------------------------------------------------------------

 
(ii) Each of Seller and each Controlling Owner acknowledges and agrees that (a)
Seller is selling the goodwill related to the Business to Buyer in the
transactions contemplated by this Agreement, (b) the relationships that the
Business has with its customers, and suppliers are significant relationships
necessary for Buyer to continue to conduct the Business, (c) the Business has an
international scope, and (d) Buyer has a reasonable, necessary and legitimate
business interest in protecting the aforesaid assets and relationships, and that
the covenants set forth in this Section 5.01(d) are reasonable in scope,
duration and geographic area, and are necessary in order to protect these
legitimate business interests. Each of Seller and each Controlling Owner also
acknowledges and agrees that the covenants it or he makes herein will not
prevent it or he from practicing its or his profession for clients in any
industry other than those covered by the Business or as permitted herein, and
that its or his skills and expertise are transferable to serve clients operating
in other industries. Further, each of Seller and each Controlling Owner has been
advised by the Buyer that the covenants and agreements set forth in this
Section 5.01(d) are a material reason Buyer has agreed to consummate the
transactions contemplated hereby.


(iii) If any provision contained in this Section 5.01(d) shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Section, but this Section shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. It is the intention of
the parties that if any of the restrictions or covenants contained herein is
held to cover a geographic area or to be for a length of time which is not
permitted by applicable law, or in any way construed too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable law, a court of competent jurisdiction shall construe and interpret
or reform this Section to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under applicable law. Each
of Seller and each Controlling Owner acknowledges that Buyer would be
irreparably harmed by any breach of this Section and that there would be no
adequate remedy at law or in damages to compensate Buyer for any such breach.
Seller and the Controlling Owner agree that Buyer shall be entitled to seek
injunctive relief requiring specific performance by Seller and the Controlling
Owners of this Section, and each of Seller and each Controlling Owner consents
to entry thereof.


(e) Audit Cooperation.   Seller will use its best efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things reasonably
requested by Parent or Buyer to assist Parent and Buyer in their completion of
their audit of the financial statements of the Business, which is expected to be
completed within 75 days following the Closing. Without limiting the foregoing,
Seller will (i) provide to Parent and Buyer a complete set of financial
statements with all entries necessary to close the books and present the
statements in accordance with U.S. GAAP having been posted along with all
schedules necessary to support the balances in the statements, (ii) fulfill the
financial statement auditor request list which will be provided by Buyer and
(iii) make available to Parent and Buyer a qualified accounting professional  to
respond to auditor inquiries and requests for source documents through the
duration of the audit.


(f) Transition of Customer Relationships. Seller will take, or cause to be
taken, at Buyer’s cost, all actions, and do, or cause to be done, all things
reasonably requested by Parent or Buyer to assist Parent and Buyer in their
transitioning to Buyer (as promptly as practicable following the Closing) any
customer relationships that are the subject of an Excluded Contract.


Section 5.02Covenants of Buyer.  Buyer agrees that:


(a) No Inconsistent Actions. During the period from the date of this Agreement
and continuing until the Closing Date, Parent and Buyer will not (i) take or
agree or commit to take any action that would make any representation and
warranty of Parent or Buyer inaccurate in any respect at, or as of any time
prior to, the Closing Date or (ii) omit or agree or commit to omit to take any
action necessary to prevent any such representation or warranty from being
inaccurate in any respect at any such time.


 
-25-

--------------------------------------------------------------------------------

 
(b) Confidentiality.  Prior to the Closing Date and after any termination of
this Agreement, Buyer and its affiliates (including Parent) will hold, and will
use best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning
Seller or the Acquired Assets furnished to Buyer or its affiliates in connection
with the transaction contemplated by this Agreement, except to the extent that
such information can be shown to have been (i) previously known on a
nonconfidential basis by Buyer, (ii) in the public domain through no fault of
Buyer or (iii) later lawfully acquired by Buyer from sources other than Seller;
provided that Parent and Buyer may disclose such information to their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents in connection with the transactions contemplated by this Agreement and to
their respective financing sources so long as such Persons are informed by Buyer
of the confidential nature of such information and are directed by Buyer to
treat such information confidentially. The obligation of Buyer and its
affiliates to hold such information in confidence shall be satisfied if they
exercise the same care with respect to such information as they would take to
preserve the confidentiality of their own similar information. If this Agreement
is terminated, Buyer and its affiliates will, and will use best efforts to cause
their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to, destroy or deliver to Seller, upon request,
all documents and other materials, and all copies thereof, obtained by Buyer and
its affiliates or on their behalf from Seller in connection with this Agreement
that are subject to such confidence.


Section 5.03Covenants of All Parties.  Each party agrees that:


(a) Best Efforts. Subject to the terms and conditions of this Agreement, each of
the parties hereto agrees to use its best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement. The parties each agree to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement.


(b) Certain Filings. The parties will cooperate with one another (i) in
determining whether any action by or in respect of, or filing with, any
Governmental Entity is require or any actions, consents, approvals or waivers
are required to be obtained from parties to any material contracts, in
connection with the transactions contemplated by this Agreement and (ii) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.


(c) Public  Announcements.  Seller and the Controlling Owner understand that
Parent is a publicly traded corporation, and that the disclosure of information
concerning Parent and its business affairs and financial condition is strictly
regulated by the Commission and other legal and administrative bodies.
Accordingly, Seller and the Controlling Owner hereby agree (i) that Parent may
make or disseminate any public statement, press release or other disclosure
concerning this Agreement, any schedule or exhibit attached hereto, or the
transactions and relationships contemplated hereby and thereby as it deems
necessary to comply with applicable law or regulation (including, without
limitation, the filing of this Agreement and its exhibits and schedules) and
(ii) to take reasonable measures not to make or disseminate any public
statement, press release or other disclosure concerning this Agreement, any
schedule or exhibit attached hereto, or the transactions and relationships
contemplated hereby and thereby, without the prior written consent of Parent
(which consent may be given or withheld in its sole discretion).

 
(d) Notices. Each of the parties shall give prompt notice to the other party of:
(i) any notice of, or other communication relating to, a default or event which,
with notice or the lapse of time or both, would become a default, received by it
or any of its subsidiaries subsequent to the date of this Agreement and prior to
the Closing, under any agreement, indenture or instrument material to the
financial condition, properties, businesses or results of operations of it and
its subsidiaries, taken as a whole, to which it or any of its subsidiaries is a
party or is subject; and (ii) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, which consent,
if required, would breach the representations contained in Articles III and IV.


 
-26-

--------------------------------------------------------------------------------

 
(e) Tax Cooperation; Allocation of Taxes.


(i) Seller and Buyer agree to furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Acquired Assets and the Business as is reasonably necessary for
the filing of all Tax returns, and making of any election related to Taxes, the
preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax return. Seller and
Buyer shall cooperate with each other in the conduct of any audit or other
proceeding related to Taxes involving the Business and each shall execute and
deliver such powers of attorney and other documents as are necessary to carry
out the intent of this Section 5.03(e).


(ii) All real property, personal property and similar ad valorem obligations
levied with respect to the Acquired Assets for a taxable period which includes
(but does not end on) the Closing Date shall be apportioned between Seller and
Buyer as of the Closing Date based on the number of days of such taxable period
included in the Pre-Closing Tax Period and the number of days of such taxable
period included in the Post-Closing Tax Period. Seller shall be liable for the
proportionate amount of such taxes that is attributable to the Pre-Closing Tax
Period, and Buyer shall be liable for the proportionate amount of such taxes
that is attributable to the Post-Closing Tax Period. Within 90 days after the
Closing, Seller and Buyer shall present a statement to the other setting forth
the amount of reimbursement to which each is entitled under this Section
5.03(e) together with such supporting evidence as is reasonably necessary to
calculate the proration amount. The proration amount shall be paid by the party
owing it to the other within 30 days after receipt of such statement by
certified mail, express mail or personal service. Thereafter, Seller shall
notify Buyer upon receipt of any bill for real or personal property taxes
relating to the Acquired Assets, part or all of which are attributable to the
Post-Closing Period, and shall promptly deliver such bill to Buyer who shall pay
the same to the appropriate taxing authority, provided that if such bill covers
the Pre-Tax Closing Period, Seller shall also remit prior to the due date of
assessment to Buyer payment for the proportionate amount of such bill that is
attributable to the Pre-Closing Tax Period. In the event that either Seller or
Buyer shall thereafter make a payment for which it is entitled to reimbursement
under this Section 5.03(e), the other party shall make such reimbursement
promptly, but in no event later than 30 days after the presentation of a
statement setting forth the amount of reimbursement to which the presenting
party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement. Any payment required under this
Section and not made within 30 days after receipt of the statement by certified
mail, express mail or personal service shall bear interest at a rate of 10% per
annum.


(iii) Any transfer, documentary, sales, use or other Taxes assessed upon or with
respect to the transfer of the Acquired Assets to Buyer and any recording or
filing fees with respect thereto shall be the responsibility of Seller.


(f)  Employee Matters. On the Closing Date, Buyer and Key Individual will enter
into an employment agreement in the form attached hereto as Exhibit C.
 
ARTICLE VI CONDITIONS
 
Section 6.01   Conditions to Each Party's Obligations. The obligation of each
party to consummate the Closing is subject to the satisfaction of the following
conditions:


(a) All authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations or terminations of waiting periods imposed by, any
Governmental Entity, and all required third party consents (as set forth on
Section 3.03 of the Seller Disclosure Schedule), shall have been filed, occurred
or been obtained.


 
-27-

--------------------------------------------------------------------------------

 
 
(b) No statute, rule, regulation, executive order, decree or injunction shall
have been enacted, entered, promulgated or enforced by any court or governmental
authority which prohibits the consummation of the Closing and shall be in
effect.


Section 6.02Conditions to Obligations of Parent and Buyer.   The obligations of
Parent and Buyer to consummate the Closing is subject to the satisfaction of the
following further conditions:


(a) The representations and warranties of Seller and the Controlling Owners set
forth in this Agreement shall be true and correct as of the date of this
Agreement, and shall also be true in all material respects (except for such
changes as are contemplated by the terms of this Agreement and such changes as
would be required to be made in the exhibits to this Agreement if such schedules
were to speak as of the Closing Date) on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date.


(b) Each of Seller and each Controlling Owner shall have performed in all
material respects all obligations required to be performed by it or him under
this Agreement at or prior to the Closing Date.


(c) Buyer shall have received a certificate signed by the Chief Executive
Officer(s) of Seller confirming Sections 6.02(a) and (b).
 
(d) Buyer shall have received (i) resolutions duly adopted by the members of
Seller approving the execution and delivery of this Agreement and all other
necessary or proper organizational action to enable Seller to comply with the
terms of this Agreement, and (ii) all other documents it may reasonably request
relating to the existence of Seller and the authority of Seller for this
Agreement, all in form and substance reasonable satisfactory to Buyer.


Section 6.03Conditions  to  Obligation  of  Seller.   The obligation of Seller
to consummate the Closing is subject to the following further conditions:


(a) The representations and warranties of Buyer set forth in this Agreement
shall be true and correct as of the date of this Agreement, and shall also be
true in all material respects (except for such changes as are contemplated by
the terms of this Agreement and such changes as would be required to be made in
the exhibits to this Agreement if such schedules were to speak as of the Closing
Date) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.


(b) Parent and Buyer shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing Date.


(c) Seller shall have received a certificate signed by the Chief Executive
Officer of each of Parent and Buyer confirming Section 6.03(a) and (b).


(d) Seller shall have received (i) resolutions duly adopted by the Boards of
Directors of Parent and Buyer approving the execution and delivery of this
Agreement and all other necessary or proper corporate action to enable Buyer to
comply with the terms of this Agreement, and (ii) all other documents it may
reasonably request relating to the existence of Parent and Buyer and the
authority of Parent and Buyer for this Agreement, all in form and substance
reasonable satisfactory to Seller.


 
-28-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
SURVIVAL; INDEMNIFICATION
 
Section 7.01Survival.  Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is twelve
(12) months from the Closing Date; provided, however, that the representations
and warranties contained in Sections 3.01 – 3.04, 3.05(b), 3.15 and 3.18 and
4.01 – 4.04 (the “Fundamental Representations”) shall survive the Closing and
shall remain in full force and effect until the expiration of the applicable
statutes of limitations (including any extensions thereto). None of the
covenants or other agreements contained in this Agreement shall survive the
Closing Date other than those which by their terms contemplate performance after
the Closing Date, and each such surviving covenant and agreement shall survive
the Closing for the period contemplated by its terms. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice form the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of such survival period
and such claims shall survive until finally resolved.
 
Section 7.02   Indemnification.


(a) Subject to the other terms and conditions of this Article VII, Seller and
each Controlling Owner shall indemnify Parent and Buyer against and agrees to
hold them harmless from any and all damage, loss, liability and expense
(including without limitation reasonable attorneys’ fees and expenses in
connection with any action, suit or proceeding) (“Damages”) incurred or suffered
by Parent or Buyer arising out of: (i) any inaccuracy in or breach of any of the
representations or warranties of Seller or Controlling Owners contained in this
Agreement; (ii) any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller or any Controlling Owner pursuant to this
Agreement; or (iii) the failure of Seller to perform any Excluded Liability or
any obligation or liability of the Business relating to the Excluded Assets.


(b) Subject to the other terms and conditions of this Article VII, each of Buyer
and Parent, jointly and severally, shall indemnify Seller and Controlling Owners
against and agrees to hold them harmless from any and all Damages incurred or
suffered by Seller arising out of (i) any inaccuracy in or breach of any of the
representations or warranties of Buyer or Parent contained in this Agreement;
(ii) any breach or non- fulfillment of any covenant, agreement or obligation to
be performed by Buyer or Parent pursuant to this Agreement; or (iii) the failure
of Buyer or Parent to perform any Assumed Liability.


Section 7.03   Certain Limitations.   The party(ies) making a claim under this
Article VII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VII is referred to as the
“Indemnifying Party”. The indemnification provided for in Section 7.02 shall be
subject to the following limitations:


(a) The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 7.02(a)(i) or 7.02(b)(i) until the aggregate
amount of all Damages in respect of indemnification under Section 7.02(a)(i) or
(b)(i), as applicable, (without giving effect to any materiality, Material
Adverse Effect or similar qualification limiting the scope of any representation
or warranty that is the subject of an indemnification claim) exceeds $25,000
(the “Deductible”), in which event the Indemnifying Party shall only be required
to pay or be liable for Damages in excess of the Deductible.


(b) The aggregate amount of all Damages for which an Indemnifying Party shall be
liable pursuant to (i) Sections 7.02(a)(i) or (b)(i) (other than in respect of
the Fundamental Representations) shall not exceed seventy-five percent (75%) of
the Purchase Price, (i) Sections 7.02(a)(i) or (b)(i) (in respect of any of the
Fundamental Representations) shall not exceed the Purchase Price and (iii)
Sections 7.02(a)(ii), (a)(iii), (b)(ii) or (b)(iii) shall not exceed the
Purchase Price. In addition, the aggregate amount of all Damages for which an
Indemnifying Party shall be liable pursuant to 7.02(a) or (b) shall not exceed
the Purchase Price. For purposes of Article VII, Seller and Controlling Owners,
on the one hand, and Buyer and Parent, on the other, are together considered an
Indemnify Party. Such limitations shall not apply in the case of fraud.


 
-29-

--------------------------------------------------------------------------------

 
 
(c) Payments by an Indemnifying Party pursuant to Section 7.02 in respect of any
Damages shall be limited to the amount of any liability or damage that remains
after deducting therefrom any insurance proceeds received or reasonably expected
to be received by the Indemnified Party in respect of any such claim, in each
case net of deductibles, and all out-of-pocket costs and expenses of recovery of
such proceeds (it being understood that no Indemnified Party shall have any
obligation to acquire or maintain any insurance coverage).


(d) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any: (i) damages that are remote or unforeseeable; or (ii) any punitive or
exemplary damages except to the extent paid or payable by any Indemnified Party
to any third party. Such limitations shall not apply in the case of fraud.


(e) Each Controlling Owner’s liability under this Article VII shall be limited
to be no more than the product of Damages for which Buyer is entitled to
Indemnification and such Controlling Owner’s the pro rata portion of ownership
interest in the Seller immediately prior to Closing. Such limitation shall not
apply, as to any Controlling Owner, in the case of fraud by such Controlling
Owner.


Section 7.04   Procedures.


(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
affiliate of a party to this Agreement (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Damages that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, and will (upon receipt of written notice from the
Indemnified Party), assume the defense of any Third Party Claim at the
Indemnifying Party's expense and by the Indemnifying Party’s own counsel
(reasonably acceptable to the Indemnified Party); provided that the Indemnifying
Party shall have no obligation to assume the defense of a Third Party Claim with
respect to which it is contesting its obligation to provide indemnification
under this Agreement. In the event that the Indemnifying Party (at the election
of the Indemnified Party) assumes the defense of any Third Party Claim, subject
to Section 7.04(b) (i) it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, or appeal pertaining to any such Third
Party Claim in the name and on behalf of the Indemnified Party and (ii) the
Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of such Third Party Claim with counsel selected by it
subject to the Indemnifying Party's right to control the defense thereof. If the
Indemnified Party elects to compromise or defend such Third Party Claim, the
Indemnified Party may, subject to Section 7.04(b) pay, compromise, defend such
Third Party Claim and seek indemnification for any and all Damages based upon,
arising from or relating to such Third Party Claim. The parties shall cooperate
with each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Sections 5.01(b) and 5.02(b)) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.


 
-30-

--------------------------------------------------------------------------------

 
(b) Settlement of Third Party Claims. The Indemnified Party shall have the right
to settle, adjust or compromise any Third Party Claim; provided, however, that
if the Indemnified Party settles, adjusts or compromises any such Third Party
Claim without the consent of the Indemnifying Party, such settlement, adjustment
or compromise shall not be determinative of whether the Indemnified Party is
entitled to indemnification hereunder (or the amount of Damages incurred by the
Indemnified Party) in connection with such Third Party Claim (it being
understood that if the Indemnified Party requests that the Indemnifying Party’s
consent to a settlement, adjustment or compromise, the Indemnifying Party shall
not unreasonably withhold or delay such consent). Notwithstanding any other
provision of this Agreement, if the Indemnified Party elects to have the
Indemnifying Party assume the defense of a Third Party Claim pursuant to Section
7.04(a), the Indemnifying Party shall not enter into settlement of the Third
Party Claim without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed), except as provided in
this Section 7.04(b). If a firm offer is made to settle the Third Party Claim
without leading to liability or the creation of a financial or other obligation
on the part of the Indemnified Party and provides, in customary form, for the
unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten (10) days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such Third
Party Claim and in such event, the maximum liability of the Indemnifying Party
as to such Third Party Claim shall not exceed the amount of such settlement
offer. If the Indemnified Party fails to consent to such firm offer and also
fails to assume defense of such Third Party Claim, the Indemnifying Party may
settle the Third Party Claim upon the terms set forth in such firm offer to
settle such Third Party Claim.


(c) Order of Claims; Payment of Claims. Neither Buyer nor Parent shall seek to
satisfy a claim for indemnification directly from the Seller or Controlling
Owners until the aggregate dollar amount of all unresolved claims for
indemnification of the Buyer Indemnified Parties exceeds the remaining amount of
the Escrowed Shares. Neither Buyer shall nor Parent shall seek to satisfy a
claim for indemnification directly from the Controlling Owners unless Seller
shall have failed to pay any amount owing to Parent or Buyer hereunder within
ten (10) days following the date such amount becomes payable to Parent or Buyer.
Seller and/or Controlling Owners may use Parent Shares to pay claims. When
Parent Shares are used by Seller and/or Controlling Owners to pay any such
obligations the value of such shares shall be based on a share price equal to
the greater of (a) the Parent Share Closing Price and (b) the average of the
volume weighted average trading prices of the Parent Shares for the immediately
prior thirty (30) trading days
 
Section 7.05  Right to Withhold and Offset. Notwithstanding anything to the
contrary in this Agreement, Parent and Buyer may withhold the aggregate amounts
of any indemnification claims then pending or unresolved against Seller pursuant
to Section 7.02(a) (including, without limitation, the amount of any Damages or
reasonably anticipated Damages for which Parent or Buyer would be entitled to be
indemnified for pursuant to Section 7.02(a)) against amounts otherwise payable
to Seller hereunder (including, without, limitation, any payment of the Buyer
Note or any security issued upon conversion or exchange of the Buyer Note) as
security for the Seller’s obligations under this Article VII. If any claim for
indemnification pursuant to Section 7.02(a) is resolved, in whole or in part, in
favor of Parent or Buyer, then the amount determined to be due Parent or Buyer
may be off-set by Buyer against amounts otherwise payable to Seller hereunder.
Any portion of an amount previously withheld by Buyer in respect of any claim
that is determined not to be payable to Parent or Buyer shall forthwith be paid
to the Seller. The right of set-off described in this Section 7.05 shall not
preclude Parent or Buyer from pursuing any other remedy under this Agreement or
seeking injunctive relief or specific performance to enforce specifically the
terms of this Agreement to the extent permitted by applicable law.


 
-31-

--------------------------------------------------------------------------------

 
Section 7.06Exclusive Remedies. Subject to Sections 5.01(d) and 9.06 and except
in the case of fraud, the parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VII. In furtherance of
the foregoing, except in the case of fraud each party hereby waives, to the
fullest extent permitted under law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their affiliates
arising under or based upon any law, except pursuant to the indemnification
provisions set forth in this Article VII.Nothing in this Section 7.05 shall
limit a party’s right to seek and obtain any equitable relief to which such
party shall be entitled pursuant to Sections 5.01(d) or 9.06.


ARTICLE VIII TERMINATION AND AMENDMENT


Section 8.01  Termination. This Agreement may be terminated at any time prior to
the Closing Date:


(a) by mutual consent of Buyer and Seller;


(b) by either Buyer or Seller if the Closing shall not have been consummated
before June 30, 2013 (unless the failure to consummate the Closing by such date
shall be due to the action or failure to act of the party seeking to terminate
this Agreement); or


(c) by either Buyer or Seller if (i) the conditions to such party's obligations
shall have become impossible to satisfy or (ii) any permanent injunction or
other order of a court or other competent authority preventing the consummation
of  the  Closing  shall  have become final and non-appealable.

 
-32-

--------------------------------------------------------------------------------

 
 
Section 8.02  Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 8.01 hereof, this Agreement
shall forthwith become void and have no effect, without any liability on the
part of any party hereto or its affiliates, directors, officers or stockholders,
other than the provisions of Sections 5.01(b) and 5.02(b). Nothing contained in
this Section 8.02 shall relieve any party from liability for any breach of this
Agreement.


Section 8.03Amendment.    This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.


Section 8.04   Extension; Waiver. At any time prior to the Closing Date, the
parties hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.



ARTICLE IX MISCELLANEOUS


Section 9.01Notices.  All notices and other communications hereunder shall be in
writing (and shall be deemed given upon receipt) if delivered personally,
telecopied (which is confirmed) or mailed by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
 
(a) if to Parent or Buyer, to: and
 
Mobivity Holdings Corp.
58 W. Buffalo Street, Suite 200
Chandler, AZ 85225 Attn: Dennis Becker, CEO
 
(b) if to Seller or the Controlling Owners, to


Front Door Insights LLC 22 Oneida Trail
Malvern, OH 44644 Attn: Bryan Shaw
 
With a copy to: Bodman PLC
6th Floor at Ford Field
 
1901 St. Antoine Street Attn: Forrest O. Dillon
 
Section 9.02Descriptive Headings. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.


Section 9.03Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.


Section 9.04    Entire  Agreement;  Assignment.    This Agreement (a)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof (other than any confidentiality agreement between the
parties; any provisions of such agreements which are inconsistent with the
transactions contemplated by this Agreement being waived hereby) and (b) shall
not be assigned by operation of law or otherwise, provided that Buyer may assign
its rights and obligations to any other wholly owned subsidiary of Parent or
Buyer, but no such assignment shall relieve Buyer of its obligations hereunder
if such assignee does not perform such obligations.


 
-33-

--------------------------------------------------------------------------------

 
 
Section 9.05   Governing Law; Jurisdiction.


(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York as applied to agreements among the residents of
such state made and to be performed entirely within such state (without giving
effect to principles of conflicts of laws).


(b) Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory (a “Dispute”) between the
Buyer or Parent, on the one hand, and Seller or the Controlling Owner, on the
other hand, arising out of or relating to this Agreement, any obligations
hereunder or the relationship of the parties under this Agreement shall be
settled by binding arbitration conducted in Chandler, Arizona, in accordance
with the then current arbitration rules of JAMS as modified by the following
provisions of this Agreement:


(i) If the amount in dispute exceeds $500,000, three neutral arbitrators shall
be selected by the parties from the JAMS panel list, one of whom shall be chosen
by the Seller, one of whom shall be chosen by the Buyer and the third to be
chosen by the two arbitrators chosen by the Seller and the Buyer; provided, that
if the two arbitrators chosen by the Seller and the Buyer are unable to reach
agreement with respect to the third arbitrator, the third shall be chosen in
accordance with the appointment rules of JAMS. If the amount in dispute is less
than $500,000, selection of one neutral arbitrator by the parties shall be from
JAMS panel list and shall be chosen by the Seller and the Buyer together;
provided, that if the Seller and the Buyer are unable to reach agreement with
respect to the arbitrator, the arbitrator shall be chosen in accordance with
appointment rules of JAMS. The arbitrators shall be experienced in complex
business matters and mergers and acquisitions transactions.


(ii) The arbitration process shall be conducted on an expedited basis by the
regional office of JAMS located nearest to Chandler, Arizona. Proceedings in
arbitration shall begin no later than 45 days after the filing of the Dispute
with JAMS and shall be scheduled to conclude no later than 180 days after the
filing of the Dispute (including delivery of the written judgment under clause
(vi) below). All hearings, unless otherwise agreed to by the parties, shall be
held in Chandler, Arizona.


(iii) The Seller and the Buyer may obtain and take discovery, including requests
for production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the
arbitrator(s) may, in his, her or their discretion, set parameters on the timing
and/or completion of this discovery and may order additional pre-hearing
exchange of information, including, without limitation, exchange of summaries of
testimony or exchange of statements of positions.


(iv) The arbitration proceedings and all testimony, filings, documents and
information relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose;


(v) The award of the arbitrator(s) shall be made in a written opinion containing
a concise reasoned analysis of the basis upon which the award was made.


(vi) A judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.


(vii) The parties to any arbitration shall share equally the fees and costs of
JAMS and the arbitrator(s). The prevailing party or parties shall be entitled to
recover from the adverse parties his, her or its actual reasonable attorneys’
fees and costs incurred in connection with the arbitration and the enforcement
thereof.


 
-34-

--------------------------------------------------------------------------------

 
 
(viii) Any party may apply to a court having jurisdiction to: (A) enforce this
agreement to arbitrate; (B) seek provisional injunctive relief so as to maintain
the status quo until the arbitration award is rendered or the controversy is
otherwise resolved; (C) avoid the expiration of any applicable limitations
period; (D) preserve a superior position with respect to other creditors; or (E)
challenge or vacate any final judgment, award or decision of the arbitrator(s)
that does not comport with the express provisions of Section 9.05(b)(ix).


(ix) The arbitrator(s) are only authorized to, and only have the consent of the
parties to, interpret and apply the terms and conditions of this Agreement in
accordance with the governing law. The arbitrator(s) are not authorized to, and
shall not, order any remedy not permitted by this Agreement and shall not change
any term or condition of this Agreement, deprive either party of any remedy
expressly provided hereunder or provide any right or remedy that has not been
expressly provided hereunder. In the event that the arbitrator(s) exceed their
authority under this Agreement and violate this provision, either party may
petition a court of competent jurisdiction to vacate the arbitration award on
the grounds that the arbitrator(s) exceeded their authority.


(x) The Federal Arbitration Act, 9 U.S.C. Sections 1 through 14 (as amended and
including any successor provision), except as modified hereby, shall govern the
interpretation and enforcement of this Section 9.05(b). Notwithstanding the
foregoing, the parties shall continue performing their respective obligations
under this Agreement while the Dispute is being resolved unless and until such
obligations are terminated or expire in accordance with the provisions hereof.


Section 9.06Specific  Performance.  The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to seek specific performance of the terms
hereof, in addition to any other remedy at law or equity


Section 9.07Expenses.  Whether or not the Closing is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.


Section 9.08Bulk Sales Laws. Buyer and Seller each hereby waive compliance by
Seller with the “bulk sales”, “bulk transfer” or similar laws of any state. Each
of Seller and the Controlling Owner agrees to indemnify and Buyer harmless
against any and all claims, losses, damages, liabilities, costs and expenses
incurred by Buyer or any of its affiliates as a result of any failure to comply
with any such “bulk sales”, “bulk transfer” or similar laws.


Section 9.09   Parties in Interest.   This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person or
persons any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

 
-35-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first written above.


MOBIVITY HOLDINGS CORP.


By:                                                                  
Name:  Dennis Becker

Title: Chief Executive Officer


MOBIVITY, INC.


By:                                                                  
Name:  Dennis Becker

Title: Chief Executive Officer


FRONT DOOR INSIGHTS LLC
 
By:                                                                  
Name:

Title: Chief Executive Officer
 
CONTROLLING OWNERS:
 
Etien D’Hollander
Bryan Shaw
Tom Tolbert